Citation Nr: 1209554	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-35 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral pes planus.

2.  Whether new and material evidence has been received to reopen service connection for chronic sinusitis with headaches.

3.  Whether new and material evidence has been received to reopen service connection for recurrent nose bleeds.

4.  Entitlement to an increased evaluation (rating) in excess of 10 percent for degenerative joint disease of the bilateral sternoclavicular and sternomanubrial joints (previously evaluated as degenerative joint disease of multiple joints).  

5.  Entitlement to an increased evaluation (rating) in excess of 10 percent for left knee instability.

6.  Entitlement to an increased evaluation (rating) in excess of 10 percent for left knee arthritis.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1974 to July 1977, and from February 1979 to February 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the Veteran's claims file was subsequently transferred to the North Little Rock, Arkansas, RO.

The Board notes that a VA Form 1-646 is not associated with the claims file; however, the RO has sent copies of notice letters or adjudicative documents to the Veteran's appointed representative, the Texas Veterans Commission (see VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, signed by the Veteran in June 2005).  Because the Veteran's representative has been given the opportunity to review adjudicative actions and to advance evidence and/or argument on the Veteran's behalf, remand is not necessary to request or obtain a VA Form 1-646.  

In a July 2004 Statement in Support of Claim, the Veteran stated he wished to file a claim for service connection for a right knee disorder as secondary to the service-connected left knee disability.  The issue of entitlement to service connection for a right knee disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for sinusitis and nose bleeds are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action is required.  


FINDINGS OF FACT

1.  A July 1999 Board decision denied service connection for bilateral pes planus.

2.  The evidence associated with the claims file subsequent to the July 1999 Board decision was previously submitted for consideration, or does not relate to an unestablished fact necessary to establish the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for bilateral pes planus.  

3.  A February 2005 rating decision denied service connection for chronic sinusitis with headaches and recurrent nose bleeds.

4.  The evidence associated with the claims file subsequent to the February 2005 rating decision that was not previously submitted for consideration relates to an unestablished fact necessary to establish the claims, and raises a reasonable possibility of substantiating the claims for service connection for chronic sinusitis with headaches and recurrent nose bleeds.

5.  Throughout the rating period on appeal, the Veteran's degenerative joint disease of the bilateral sternoclavicular and sternomanubrial joints has been manifested by painful and limited motion of the sternoclavicular joints, but no pain or limitation of motion or function of the sternomanubrial joint.  

6.  Throughout the rating period on appeal, the Veteran's left knee instability has been manifested by not more than slight instability.

7.  Throughout the rating period on appeal, the Veteran's left knee arthritis has been manifested by flexion to no worse than 100 degrees, extension to no worse than 0 degrees, objective evidence of pain on active range of motion and repetitive motion, no additional limitations on repetitive motion, and X-ray findings of degenerative changes.


CONCLUSIONS OF LAW

1.  The July 1999 Board decision, which denied service connection for bilateral pes planus, was final when issued.  38 U.S.C.A. § 7266 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.1100, 20.1104 (2011).

2.  The evidence received subsequent to the July 1999 Board decision is not new and material, and the claim for service connection for bilateral pes planus is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The February 2005 rating decision, which denied service connection for chronic sinusitis with headaches and recurrent nose bleeds, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

4.  The evidence received subsequent to the February 2005 rating decision is new and material, and the claims for service connection for chronic sinusitis with headaches and recurrent nose bleeds are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for separate 10 percent evaluations for degenerative joint disease of the left and right sternoclavicular joints have been met for the entire rating period on appeal.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003 (2011).
  
6.  For the entire increased rating period on appeal, the criteria for an evaluation in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).

7.  For the entire increased rating period on appeal, the criteria for an evaluation in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

With regard to the service connection for pes planus claim and the increased rating claims, in a timely letter in September 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter included the basis for the previous denial of the claim, informed the Veteran that new and material evidence would be necessary to reopen the claim, and described what the new and material evidence should address, in accordance with Kent.  The Veteran was informed of the requirements needed to establish an increased evaluation for degenerative joint disease and his service-connected left knee disabilities.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  The letter also described how VA determines disability ratings and effective dates.  Further, a November 2008 letter contained the specific schedular rating criteria that would be used to evaluate the Veteran's degenerative joint disease and left knee disabilities.   

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.  

The RO has not arranged for a VA medical examination with regard to the service connection for pes planus claim, but the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  Accordingly, the Board will address the pes planus claim.

The Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected degenerative joint disease of the right and left sternoclavicular joints and sternomanubrial joint, left knee instability, and left knee arthritis.  VA provided the Veteran with examinations addressing those disabilities in October 2007, December 2007, and January 2010.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issues of increased ratings for service-connected degenerative joint disease of the right and left sternoclavicular joints and sternomanubrial joint, left knee instability, and left knee arthritis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

New and Material Evidence to Reopen Service Connection 
for Pes Planus, Sinusitis, and Nose Bleeds
 
In April 1997, the Veteran claimed service connection for pes planus.  The claim was denied in a September 1997 rating decision.  The Veteran filed a timely substantive appeal, and ultimately, the Board denied the appeal in a July 1999 decision.  The Veteran did not appeal the Board's decision to the Court.  Consequently, the July 1999 Board decision was final when issued.  See 38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.1100, 20.1104.

In March 1996, the Veteran claimed service connection for sinusitis and nose bleeds.  This claim was denied in a May 1996 rating decision.  The Veteran filed a timely appeal, and the RO confirmed the denial in a September 1997 Statement of the Case (SOC).  The Veteran did not file a timely substantive appeal.  Consequently, the May 1996 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In July 2004, the Veteran filed a claim to reopen service connection for sinusitis and nose bleeds.  The claim was again denied in a February 2005 rating decision, the Veteran did not file a timely appeal, and that rating decision became final.  Id.  

In August 2007 and November 2007, the Veteran filed requests to reopen service connection for pes planus, sinusitis, and nose bleeds.  In the September 2008 rating decision that is the subject of the instant appeal, the RO found that new and material evidence had been receive on the issues of service connection for bilateral pes planus and sinusitis (with headaches), then reopened these claims and denied these claims on the merits.  The September 2008 rating decision also denied reopening of service connection for nose bleeds, finding that new and material evidence had not been received.  Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claims is whether new and material evidence has been received to reopen the claims.  

In the September 2008 rating decision on appeal, the RO found that new and material evidence had been received with regard to the pes planus and sinusitis claims, but not with regard to the nose bleeds claims.  Consequently, the RO denied reopening of the nose bleeds claim, and denied the pes planus and sinusitis claims on the merits.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for her claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Pes Planus

The evidence of record at the time of the last final July 1999 Board decision denying service connection for pes planus included service treatment records and testimony from the Veteran at an RO hearing.  The service treatment records were negative for pes planus or foot trouble during the Veteran's first period of service; however, mild, asymptomatic pes planus was noted at the October 1978 enlistment examination for the second period of active service.  The service examiner also noted that the Veteran sometimes complained of pain under the distal joint of the big toe, although no cause was found for this.  Moreover, the Veteran had good dorsiflexion.  

The service treatment records from the second period of active service did not document any further complaints of foot pain or other complaints relating to pes planus.  Indeed, clinical evaluation of the Veteran's feet was marked as "normal" at a 1982 periodic medical evaluation.  In addition, at the December 1995 separation examination, the Veteran checked "no" next to "foot trouble" on the medical history form, and clinical evaluation of the feet was marked as "normal," with the exception of a callous.  

At a March 1999 personal hearing at the RO, the Veteran testified that he did not have any problems with his feet during his first period of service, but first noticed foot pain in 1979 or 1980, during the second period of service, while undergoing physical training in Germany.  He stated that, during this time, he had to run in combat boots.  He further stated that he did not receive any medical treatment for his feet during his second period of service, with the exception of treatment for calluses.  He stated that he was first diagnosed with flat feet at Fort Hood in 1997, when he was given arch supports.  

Based on the above evidence, the appeal for service connection was denied by the Board in a July 1999 decision.  Specifically, the Board in July 1999 determined that the Veteran was not entitled to the presumption of soundness upon entry to his second period of service based on the notation of pes planus at the October 1978 enlistment examination.  Moreover, the Board found that the Veteran's pre-existing pes planus was not aggravated during the second period of active service, as the remaining service treatment records were negative for foot complaints related to pes planus.  Moreover, even if pes planus was incurred during the second period of active service, as the Veteran contended, the Board found that there was no nexus between the development of pes planus and active service.  

Evidence added to the record since the time of the last final denial in July 1999 includes post-service outpatient VA treatment records and private treatment records.  An undated private medical history form indicates that the Veteran had foot trouble related to flat feet and was given arch supports from VA.  VA treatment notes also document that the Veteran was given arch supports and special shoes, although a January 2010 VA treatment note indicates that he was given orthotic shoes to address his knee problems.  Moreover, there are numerous VA treatment notes documenting podiatry consultations for calluses of the feet, but the Veteran did not report any pain or other complaints relating to flat feet/pes planus at any of these podiatry visits.                

The evidence added to the record since the previous July 1999 denial does not constitute new and material evidence.  The evidence is not new with regard to assertions of in-service development of pes planus, notation of pes planus at enlistment in 1978, and post-service treatment records showing treatment for calluses of the feet, but not for pes planus.  The additional evidence is redundant, as previously received records demonstrated the presence of pes planus.  The additional evidence also does not have any tendency to show aggravation of pes planus during active service, which is an unestablished fact necessary to substantiate the claim.  For these reasons, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim for service connection for pes planus; therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim for service connection for pes planus cannot be reopened.  

Sinusitis and Nose Bleeds

Next, the evidence of record at the time of the last final February 2005 rating decision denying the Veteran's claims for service connection for sinusitis and nose bleeds consisted of service treatment records, post-service VA treatment records, and private treatment records.  The service treatment records showed several episodes of sinus problems in service; however, the sinus symptoms were always accompanied by cold or flu-like symptoms, and the diagnosis was a viral syndrome.  The Veteran was not diagnosed with sinusitis in service, and the 1995 separation examination report was negative for any sinus problems.  Post-service treatment records showed a current diagnosis of sinusitis (first documented in 2000), but there was no indication of a link between the current sinusitis and service or documentation showing continuity of treatment since service separation.  

With regard to the nose bleeds, service treatment records showed several episodes of nose bleeds during service, although the 1995 separation examination was normal.  Post-service treatment records showed treatment for nose bleeds as well (beginning in 2000); however, there was no evidence of a link between the in-service nose bleeds and the current nose bleeds, nor was there documented medical treatment establishing continuity of the disorder.          

Based on the above evidence, the claim was denied.  Specifically, the RO in February 2005 determined that no new and material evidence had been received showing a nexus between active service and the Veteran's current sinusitis and nose bleeds.   

Evidence added to the record since the time of the last final denial in February 2005 includes additional VA and private treatment records, including VA treatment records from the 1990s that were not previously associated with the claims file.  A July 1997 VA treatment note (a little over a year after separation) shows a diagnosis of acute sinusitis and documents a history of recurrent sinusitis.  Also, there is a 2006 VA treatment note in which the Veteran reported sinus problems for the past 10 years (dating inception back to the year of separation from service).  

With regard to the nose bleeds, there is an April 1998 VA treatment note documenting complaints of nose bleeds, and another 1998 VA treatment note in which the Veteran reported that his first nose bleed occurred in 1989, but that they had become more frequent in the last several years.
            
The evidence added to the record since the previous February 2005 denial constitutes new and material evidence.  It addresses the existence of continuity of symptomatology (by showing treatment) for sinusitis and nose bleeds since service separation, which is an unestablished fact necessary to substantiate the claims.  Further, the additional evidence is not redundant, as there have been no previous records demonstrating continuity of treatment since service.  Finally, the additional evidence raises a reasonable possibility of substantiating the claims for service connection for sinusitis and nose bleeds.  For these reasons, the Board finds that the new and material evidence criteria under 38 C.F.R. § 3.156(a) have been satisfied to reopen service connection for sinusitis and nose bleeds.  The Board will address the underlying issues of entitlement to service connection for chronic sinusitis with headaches and recurrent nose bleeds in the REMAND portion of this decision.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2011). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's degenerative joint disease of the bilateral sternoclavicular joints and sternomanubrial joint has been evaluated under Diagnostic Code 5003, found under the Schedule of Ratings for the Musculoskeletal System.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, for degenerative arthritis that is established by X-ray findings, when there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating exacerbations, and a 10 percent rating when there are no incapacitating episodes.  Alternatively, when there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

The Diagnostic Codes relevant to the knee disabilities are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under Diagnostic Codes 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Degenerative Joint Disease of the Bilateral 
Sternoclavicular and Sternomanubrial Joints Rating

Service connection was granted for degenerative joint disease of multiple joints in a May 1996 rating decision based on X-ray findings during service of degenerative joint disease of the right and left sternoclavicular joints and sternomanubrial joint, with no findings of limited or painful motion.  A 10 percent evaluation was assigned under Diagnostic Code 5003, discussed above, effective from March 1, 1996, the day after the Veteran retired from active service.  

The Veteran has filed several requests for an increased rating for his degenerative joint disease, all of which have been denied, including by the Board in April 2006.  Most recently, the Veteran filed another request for an increased rating in August 2007, which was denied in the September 2008 rating decision that is the subject of the instant appeal.  He contends that he has flare-ups of pain in his bilateral sternoclavicular joints that last one to two days, that he has lost time from work due to his joint pain, and that his activities of daily living are affected in that weight bearing and lifting activities are painful.  

The Board has reviewed all the evidence of record as it bears on the question of rating for the period on appeal.  The Veteran was afforded a VA examination in December 2007.  He reported pain in his left great toe at the first metatarso-phalangeal joint and the left sternoclavicular joint.  He reported no pain in the right sternoclavicular joint or sternomanubrial joint.  He occasionally had flare-ups, although he could not quantify how often they occurred; they lasted one to two days.  He estimated that he had lost 30 days of work in the last year due to joint pain.  In addition, he stated that his activities of daily living were affected in that weight bearing and lifting activities were painful.  

Physical examination of the left first metatarsophalangeal joint in December 2007 showed no motion on dorsiflexion, but on plantar flexion he had 0 to 20 degrees with pain.  He had a mild hallux valgus deformity.  Examination of the left sternoclavicular joint revealed tenderness with a slight amount of swelling, no erythema, and no heat.  The right sternoclavicular joint showed no swelling and was nontender.  The sternomanubrial joint was also nontender with no swelling or erythema.  There were no additional limitations following repetitive use and no flare-ups.  There was no effect of incoordination, fatigue, weakness, or lack of endurance on his joint function.  The VA examiner noted that the Veteran had been diagnosed with gout in the past.  In addition, a July 1994 bone scan showed mild degenerative changes in the bilateral sternoclavicular joints and the sternomanubrial joint with degenerative changes in the left first metatarsophalangeal joint.  X-rays of the foot taken that day showed degenerative changes suggestive of gout in the first metatarsophalangeal joint, X-rays of the sternoclavicular joints and sternomanubrial joint were normal.  The examiner assessed gout with degenerative changes in the first metatarsophalangeal joint with normal appearing sternoclavicular and sternomanubrial joints on plain X-ray.  

Following a motor vehicle accident in May 2007, a July 2007 VA treatment note indicated full range of motion in the bilateral shoulders, with 90 degrees of flexion and abduction.  

On the question of whether the Veteran is entitled to an evaluation in excess of 10 percent for his bilateral sternoclavicular and sternomanubrial joint disabilities based on the evidence of record relevant to the rating period on appeal, outlined above, the degenerative joint disease (arthritis) is rated at 10 percent under Diagnostic Code 5003, which rates degenerative arthritis, including painful motion associated with the arthritis, even noncompensable limitation of motion.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Code 5201), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.     

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise as to whether an increased rating under DC 5003 for degenerative joint disease of the bilateral sternoclavicular and sternomanubrial joints is warranted, that is, whether separate 10 percent ratings may be granted for two major joints (shoulders) under DC 5003.  Although the December 2007 VA examiner specifically noted that there was no effect on joint function due to incoordination, fatigue, weakness, or lack of endurance, and no additional limitation following repetition of motion, the Veteran did report painful motion of his shoulders, especially with lifting and weight bearing activities.  Thus, based on the Veteran's competent and credible report of pain in his shoulders, noncompensable limitation of motion of the sternoclavicular joints has been demonstrated.  

Because two major joints are involved (the left and right sternoclavicular joints), a 10 percent evaluation is for application for each joint; thus, separate 10 percent evaluations, to be combined, and not added, are warranted for the left and right sternoclavicular joints under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Because the evidence shows no pain or limitation of motion or function specific to the sternomanubrial joint, which is not a major joint in addition the to shoulder joints for which separate ratings are being granted, a third separate 10 percent rating for the sternomanubrial joint is not warranted.  See also 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses are to be avoided). 

The Board has also considered whether any other diagnostic code would allow for an even higher rating for the Veteran's degenerative joint disease.  Diagnostic Code 5201 contemplates impairment of the arm manifested by limitation of motion.  38 C.F.R. § 4.71a.  However, as compensable limitation of motion has not been shown in this case, Diagnostic Code 5201 does not allow for a higher rating.  

Diagnostic Code 5203 addresses impairment of the clavicle or scapula, allowing for assignment of a 20 percent evaluation when there is dislocation or nonunion with loose movement, or a 10 percent evaluation when there is nonunion without loose movement or malunion of the clavicle.  However, there is no indication of malunion, nonunion, or dislocation of the clavicle in this case, so Diagnostic Code 5203 does not apply.  Additionally, a grant of 20 percent under Diagnostic Code 5203 is not more favorable to the Veteran than the separate 10 percent ratings assigned for limitation of motion of the shoulders under DC 5003.  There are no other potentially applicable diagnostic codes that would allow for a higher rating for degenerative joint disease of the bilateral sternoclavicular and sternomanubrial joints.      

Finally, the Board has considered whether any separate evaluations would allow for a higher rating.  Although the Veteran complained of pain in his first metatarsophalangeal joint, the VA examiner attributed the pain to gout, and not to his service-connected degenerative joint disease of multiple joints; therefore, the Board has not considered the Veteran's metatarsophalangeal joint pain in its consideration of an increased rating.  There are no other symptoms that would warrant a separate evaluation.  

The Board notes that the original grant of service connection for degenerative joint disease of multiple joints in 1996 was based on degenerative findings in the sternomanubrial joint, as well as the bilateral sternoclavicular joints.  The rating assigned herein is based on painful and limited motion of the bilateral sternoclavicular joints.  The Board finds that the weight of the evidence demonstrates no painful or limited motion involving the sternomanubrial joint; thus, a separate evaluation for disability of the sternomanubrial joint is not warranted.  While great care is to be exercised in the selection of Diagnostic Code numbers, see 38 C.F.R. § 4.27 (2011), it is the underlying diagnosed disability and etiology of the service-connected disability that should continually be recognized with any subsequent changes in rating, so the correction of erroneous ratings is not precluded.  See 38 C.F.R. § 4.13 (2011).  In this case, the rating assigned herein under Diagnostic Code 5003 adequately compensates the Veteran for the functional impairment caused by his disability that is demonstrated by the evidence.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that separate 10 percent ratings for each sternoclavicular joint are warranted for the rating period on appeal under Diagnostic Code 5003.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Left Knee Disability Ratings

Service connection was granted for retropatellar pain syndrome of the left knee in a May 1996 rating decision, based on in-service findings of chondromalacia, patellofemoral pain syndrome, and retropatellar pain syndrome, as well as a left knee arthroscopy to repair an anterior cruciate ligament (ACL) tear in 1993, and complaints of left knee pain at separation.  In-service X-rays and a bone scan were negative for degenerative changes.  A 10 percent evaluation was assigned under Diagnostic Code 5257, which contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Since there were no findings of degenerative changes at the time of the initial grant of service connection, the RO did not assign a separate rating for arthritis of the knee.  Moreover, the primary basis for the grant of service connection appears to have been the 1993 surgery to repair the ACL tear; thus, the disability for which service connection was granted in 1996 has been characterized as left knee instability, as noted on the title page.

The Veteran filed a request for an increased evaluation in July 2001, and in an April 2006 decision, the Board granted a separate rating for limitation of flexion of the left knee, associated with retropatellar pain syndrome, effective from July 18, 2001, the date the Veteran's request for a higher rating was received.  The separate grant was based on findings of limitation of flexion due to pain and fatigability.  The RO effectuated the grant of service connection for left knee limitation of flexion in a June 2006 rating decision.  Currently, there are findings of chondromalacia and degenerative changes of the meniscus in the left knee.  Arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003.  Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.  For these reasons, the disability for which service connection was granted in 2006 has been characterized as left knee arthritis, as noted on the title page.  

The Veteran filed a request for a rating in excess of 10 percent for his left knee instability and arthritis in August 2007.  He contends that he has daily knee pain at levels ranging from 7 to 9 out of 10 in severity, that he experiences knee effusion multiple times per week, has daily symptoms of instability, and has lost work due to his knee pain.

The Board will begin by reviewing the evidence most pertinent to the rating period on appeal.  Evidence relating to both the left knee instability and arthritis has been combined for ease of reference.  A November 2006 VA treatment note indicates the Veteran had swelling in the left knee, and that he was unable to work in the knee brace that he was given.  He also reported decreased range of motion in the knee.  Physical examination revealed 5 degrees of hyperextension, no lateral or medial collateral ligament laxity, and negative anterior drawer sign.  The doctor assessed arthralgia and referred the Veteran for an orthopedic consultation.  

At a March 2007 visit to the VA Medical Center, the Veteran reported that he continued to wear a knee brace, and that he had pain that was worse at the end of the day after standing on a hard surface for eight hours straight.  He stated that he was unable to run any significant distance or play basketball.  He also reported intermittent joint effusions and increased difficulty with the left knee after long car rides.  He did not describe any locking, catching, or falling.  On physical examination, the Veteran did not have an antalgic gait.  He was wearing a left knee brace.  The knee was stable to varus and valgus stress at 0 and 30 degrees.  Lachman's and anterior drawer tests were negative.  He had full range of motion from 0 to 130 degrees.  Neurovascular examination and sensation were intact.  With range of motion of the knee, there was crepitus in the patellofemoral joint.  McMurray was negative both medially and laterally.  There was no appreciable effusion present.  X-rays taken that day showed no fractures, maintained joint spaces, and no obvious loose bodies or gross effusions.  The doctor assessed internal derangement of the left knee, placed the Veteran on a list for viscosupplementation, and ordered a new knee brace that would provide more rigid support for the Veteran.  In April, the Veteran received his third Synvisc injection to the left knee.  

An April 2007 treatment note from a doctor at the U.S. Postal Service (the Veteran's employer) documents that the Veteran's left knee was asymptomatic.  He reported no pain, and had good range of motion and normal strength on examination.  

The Veteran was afforded a VA examination in October 2007.  He reported daily retropatellar mechanical left knee pain at a level of 9 or 10 out of 10 in severity.  He also reported experiencing knee effusion 3 or 4 times per week, and had feelings of instability on an almost daily basis.  He used a cane, which he held in his right hand, and wore a left knee brace, which appeared to the examiner to be a medial compartment unloading brace.  He had also received Synvisc injections to the left knee.  Physical examination revealed no visible signs of arthropathy or effusion.  There was no ligamentous laxity.  McMurray's sign was negative.  There were positive patellar compression and apprehension tests.  The examiner noted that DeLuca criteria were considered in range of motion testing.  Extension was to 0 degrees and flexion was to 120 degrees, both before and after repetition.  The Veteran complained of pain through the entire arc of knee flexion.  There was no apparent weakness, fatigability, or loss of coordination during or following three repetitions of range of motion.  An X-ray of the left knee revealed no fractures or dislocations, maintained joint spaces, no effusions, and no chondrocalcinosis, and bone densities were unremarkable.  The VA examiner assessed left knee chondromalacia patella.  

A November 2007 VA treatment note indicates the Veteran continued to report pain in the left knee.  Examination revealed no edema or erythema, and 5 degrees of hyperextension.  In December 2007, the Veteran reported a locking/popping pain in the knee that was worse after a long day at work.  His knee brace offered some relief.  The doctor assessed a possible meniscus injury and ordered an MRI.  A February 2008 MRI study of the left knee revealed degenerative changes of the menisci, intact ligaments, and a small Baker's cyst.  

The Veteran returned to VA for an orthopedic consultation in August 2008.  The treatment note indicated that he had not been seen there since before his February 2008 MRI study.  He currently reported pain, occasional swelling, and crepitus of the knee.  There were no mechanical symptoms such as locking or catching.  The February 2008 MRI study was reviewed, and the doctor noted it did not show any meniscal tears.  Plain X-rays did not show any significant degenerative changes with well-maintained joint spaces.  The left knee had active range of motion from 0 to 100 degrees.  The knee also had negative anterior drawer testing, was stable to varus and valgus stress, and there was no palpable effusion.  The doctor assessed left early arthritis of the knee with some mild meniscal degeneration, although no mechanical symptoms and no indication for surgical intervention.  Later that month, the Veteran began a physical therapy program for the knee, specifically for gait training with use of a cane.  

The Veteran was afforded another VA examination in January 2010.  He reported knee pain, stiffness, locking, and swelling.  He denied weakness, incoordination, deformity, giving way, poor endurance, effusion, inflammation, flare-ups, or constitutional symptoms.  He rated the pain as a 7 or 8 out of 10 in severity, for which he took hydrocodone.  He reported that he usually wore a knee brace, although he did not wear it to the examination.  He had also used a cane in the past.  He used these assistive devices intermittently.  In the past year, he stated that he had lost one full week of work and a total of 21 days due to left knee pain.  However, he denied any incapacitating episodes.  He stated he was able to stand for 15 to 30 minutes, and walk more than a quarter of a mile but less than one mile.  On physical examination, the examiner noted a normal gait and no loss of bone or part of a bone.  There was tenderness and guarding of movement of the left knee, with no crepitation, grinding, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  There were clicks or snaps, however.  Range of motion testing revealed flexion to 128 degrees and extension to 0 degrees, with objective evidence of pain on active range of motion and following repetitive motion.  However, the examiner noted there were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  An X-ray study showed mild narrowing of the medial compartment joint space.  The Veteran was currently unemployed due to a work-related back injury.  The VA examiner assessed retropatellar pain syndrome of the left knee with no residuals per the X-ray study of January 2010 and the MRI study from February 2008.  The examiner further stated that the disability would have significant effects on the Veteran's occupation in the form of increased absenteeism, but would not affect his daily activities.  

On the question of whether the Veteran is entitled to an evaluation in excess of 10 percent for his left knee instability based on the evidence of record relevant to the rating period on appeal, outlined above, the instability is rated at 10 percent under Diagnostic Code 5257, which contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  38 C.F.R. § 4.71a.  


Left Knee Instability Rating Analysis

After reviewing the lay and medical evidence relevant to the rating period on appeal, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for left knee instability.  This Veteran's knee instability cannot be characterized as more than slight for any period, so as to warrant a rating higher than 10 percent under Diagnostic Code 5257, based on the evidence outlined above.  Namely, although the Veteran reported daily symptoms of instability at the October 2007 VA examination, no ligament instability has been found on any examination throughout the rating period on appeal, which suggests that any instability the Veteran has is not more than slight.  The November 2006 VA treatment note indicates no lateral or medial collateral ligament laxity, and negative anterior drawer sign.  In March 2007, the Veteran did not describe any locking, catching, or falling, and the knee was stable to varus and valgus stress.  Moreover, Lachman's and anterior drawer tests were negative.  The October 2007 VA examiner noted no ligamentous laxity, and a February 2008 MRI study of the knee revealed intact ligaments.  In August 2008, anterior drawer testing was negative and the knee was stable to varus and valgus stress.  Finally, at the January 2010 VA examination, the Veteran denied giving way of the knee.  Based on this evidence, the Board finds that for the entire rating period on appeal the Veteran's left knee instability has been not more than slight, so a rating higher than 10 percent is not warranted under Diagnostic Code 5257.  38 C.F.R. § 4.71a.

The Board has also considered whether any other diagnostic code would allow for an increased rating for the Veteran's left knee instability.  Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  Although the Veteran reported some episodes of locking of the left knee, X-ray and MRI studies revealed no evidence of dislocation of the left meniscus in this case, so this code does not apply.  Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage, but there is no indication that the Veteran has undergone such a procedure; thus, Diagnostic Code 5259 does not apply.  Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.   38 C.F.R. § 4.71a.

The Board has also considered whether any separate ratings are available based on the evidence, but notes, as above, that the Veteran has already been granted a separate rating for left knee arthritis.  Further discussion of eligibility for separate ratings is found below.  In addition, the Board has discussed its consideration of diagnostic codes contemplating loss of motion of the knee in its analysis of whether an increased rating is warranted for the Veteran's left knee arthritis, below.         

Left Knee Arthritis Rating Analysis

As explained above, service connection for arthritis of the left knee was granted in a June 2006 rating decision.  A 10 percent evaluation was assigned under Diagnostic Code 5260, which contemplates impairment of the knee manifested by limitation of flexion, effective from July 18, 2001.  The Veteran filed a request for a higher rating in August 2007, which was denied in the September 2008 rating decision that is the subject of the instant appeal.  He contends, as above, that he has daily knee pain at levels ranging from 7 to 9 out of 10 in severity, that he experiences knee effusion multiple times per week, has daily symptoms of instability, and has lost work due to his knee pain.

The lay and medical evidence most relevant to the rating period on appeal has been summarized above.  On the question of whether the Veteran is entitled to an evaluation in excess of 10 percent for the left knee arthritis based on the evidence of record relevant to the rating period on appeal, outlined above, the degenerative changes (arthritis) of the knee are rated at 10 percent under Diagnostic Code 5260, which contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, disability ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  38 C.F.R. § 4.71a. 

In this case, the evidence shows that the Veteran had flexion to no worse than 100 degrees throughout the rating period on appeal.  The January 2010 VA examiner noted objective evidence of pain on active range of motion and following repetitive motion; however, the 2010 VA examiner also noted that there were no additional limitations after three repetitions of range of motion, and flexion was to 128 degrees at the examination.  Thus, even if pain is taken into account, there is no credible evidence of record demonstrating flexion limited to 60 degrees or less (the minimum criterion for a noncompensable evaluation under Diagnostic Code 5260).  As the criteria for even a 10 percent disability rating under Diagnostic Code 5260 (limitation of flexion to 45 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under Diagnostic Code 5260 for arthritis of the left knee for any period.  38 C.F.R. § 4.71a. 

The Board has also considered whether any other diagnostic code would allow for an increased rating for the Veteran's left knee arthritis, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.  Diagnostic Code 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, disability ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  38 C.F.R. § 4.71a.

In this case, the Veteran's knee extension was to 0 degrees throughout the rating period on appeal, as measured in March 2007, October 2007, August 2008, and January 2010.  In addition, no other evidence of record shows extension measured to less than 0 degrees.  As the criteria for even a noncompensable disability rating under Diagnostic Code 5261 (limitation of extension to 5 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under Diagnostic Code 5261 for arthritis of the left knee for any period.  38 C.F.R. § 4.71a.

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.


After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against an increased rating under DC 5003 for left knee arthritis, including the pain and noncompensable limitation of motion the Veteran has reported.  The Veteran is already assigned a 10 percent evaluation for the left knee based on limitation of motion; because there is only one major joint involved (the knee), and there are no incapacitating exacerbations, a 10 percent rating for the left knee is the maximum available schedular disability rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a. 

Diagnostic Code 5003 rates degenerative arthritis, including painful motion associated with the arthritis, even when there is noncompensable limitation of motion.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Codes 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  As the left knee arthritis is already rated 10 percent disabling, and a 10 percent rating is the maximum rating provided for arthritis of a major joint under Diagnostic Code 5003, a rating in excess of 10 percent is not possible under Diagnostic Code 5003.

The Board has also considered whether any separate ratings are available based on the evidence.  In so doing, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  In the present case, the evidence does not establish loss of either flexion or extension to a compensable degree; thus, assignment of separate evaluations for limitation of flexion and extension of the left leg is not appropriate here. 

In VAOPGCPREC 23-97, the VA General Counsel interpreted that a veteran who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  See also VAOPGCPREC 9-98 (when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain).

In this case, the Veteran is assigned a 10 percent evaluation under Diagnostic Code 5257 for left knee instability, as discussed above, and he also has a 10 percent evaluation for left knee arthritis manifested by limitation of flexion under DC 5260.  Thus, he is already adequately compensated for his left knee arthritis, and a separate 10 percent disability rating under Diagnostic Code 5003 for left knee arthritis is precluded by the terms of Diagnostic Code 5003 (degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved when the limitation of motion is compensable).  38 C.F.R. § 4.71a. 

Extraschedular Considerations 

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's degenerative joint disease of the bilateral sternoclavicular and sternomanubrial joints and left knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's degenerative joint disease and left knee disabilities have manifested in arthritis, limitation of motion, including due to pain, guarding of movement, and fatigability.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide ratings for such noncompensable limitation of motion due to painful arthritis (DC 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited due to orthopedic factors such as pain, guarding of movement, and fatigability (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the sternoclavicular joints and left knee to the rating schedule, the degree of disability of each throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  In the absence of exceptional factors associated 

with the arthritis of the sternoclavicular joints and left knee, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence not having been received, the appeal to reopen service connection for bilateral pes planus is denied.

New and material evidence having been received, service connection for chronic sinusitis with headaches is reopened and, to this extent only, the appeal is granted.

New and material evidence having been received, service connection for recurrent nose bleeds is reopened and, to this extent only, the appeal is granted.

Separate 10 percent evaluations for the left and right sternoclavicular joints are granted for the entire period on appeal.  

An increased evaluation in excess of 10 percent for left knee instability is denied.

An increased evaluation in excess of 10 percent for left knee arthritis is denied.  


REMAND

The Board finds that, under the facts and circumstances of this case, VA's duty to assist includes affording the Veteran VA examinations with regard to his claims for service connection for chronic sinusitis with headaches and recurrent nose bleeds.  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In the present case, the Veteran contends that his current sinusitis and recurrent nose bleeds began during active service.  As discussed above, his service treatment records document multiple episodes of sinus problems (although no diagnosis of sinusitis) and nose bleeds during service.  Moreover, VA treatment records show treatment for sinusitis and nose bleeds within the first two years after service separation, establishing continuity of treatment since service.  Therefore, the Board finds that a VA examination is necessary to determine whether there is a relationship between the Veteran's in-service sinus problems and nose bleeds and his current sinusitis and recurrent nose bleeds.   See Duenas v. Principi, 18 Vet. App. 512 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the issues of service connection for chronic sinusitis with headaches and recurrent nose bleeds are REMANDED for the following action:

1.  Afford the Veteran a VA compensation examination with an ENT specialist to address the causation or etiology of the chronic sinusitis with headaches and recurrent nose bleeds.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.   

a.  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's chronic sinusitis with headaches was incurred during or caused by active service.  The examiner should specifically address the documentation of in-service episodes of sinus problems, as well as the 1997 diagnosis of acute sinusitis, in rendering the opinion.    

b.  Next, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's recurrent nose bleeds were incurred during or caused by active service.  The examiner should specifically address the documentation of in-service episodes of nose bleeds, as well as the 1998 VA treatment notes documenting nose bleeds, in rendering the opinion.

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed sinusitis and nose bleeds.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


